Title: From Thomas Jefferson to Levi Lincoln, 5 March 1801
From: Jefferson, Thomas
To: Lincoln, Levi



Sir
Washington Mar. 5. 1801.

in pursuance of the act of Congress providing that in case of vacancy in the office of Secretary of state the President of the US. may authorize a person to perform the duties of the same, I am to ask the favor of you & hereby authorize you to perform the duties of the Secretary of state until a successor to the office shall be appointed. I have the honor to be Sir
your most obedt. servt

Th: Jefferson

